Gilbert, J.
I concur in the general principles stated by Mr. Justice Hines, but some of them are not required by the question propounded. The only question is: “Under the above-stated facts, was the accusation null and void?” It is the practice of this court to look no further than the question itself for the ascertainment of facts. Georgian Co. v. Jones, 154 Ga. 762-4 (115 S. E. 490); Central of Georgia Ry. Co. v. Evans, 172 Ga. 53, 55 (157 S. E. 213). Under the facts stated, the accusation is not void. It constituted a valid accusation against Ed. C. Magruder, but no accusation whatever as against Ed. C. Culpepper. We can not, under repeated decisions of this court, answer questions of mixed law and fact, or questions dependent upon “inferences” drawn from the facts. I am authorized to say that Mr. Justice Atkinson concurs in these views.